Citation Nr: 1107504	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
October 19, 1973 to April 21, 1974, with additional unverified 
ACDUTRA and inactive duty training (INACDUTRA) in the U.S. 
Marines Corps Reserve through April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the appellant's petition to reopen his 
claim for service connection for schizophrenia.  When this case 
was initially before the Board in January 2009, it was remanded 
for further development.  

For background purposes, the Board notes that the appellant's 
claim for service connection for a mental/nervous condition was 
initially denied by the RO in an August 1986 rating decision.  
The appellant appealed the RO's August 1986 decision to the 
Board.  In a November 1987 decision, the Board denied entitlement 
to service connection for chronic undifferentiated schizophrenia.  
Thereafter, in November 1990, the appellant attempted to reopen 
his service connection claim, but his application to reopen was 
denied by a May 1991 rating decision.  He then appealed the May 
1991 decision to the Board.  In a January 1992 decision, the 
Board denied his petition to reopen his claim.  Subsequently, in 
April 1992, the appellant again attempted to reopen his service 
connection claim; however, his application to reopen was denied 
by a final RO decision in July 1992 for lack of new and material 
evidence.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).  

Significantly, however, following the July 1992 RO decision, 
additional relevant service personnel records were obtained, 
which were in existence at the time of the July 1992 decision, 
but which had not previously been associated with the claims 
file.  Thus, rather than determining whether new and material 
evidence has been submitted to reopen the appellant's 
schizophrenia claim, a de novo review of the issue of entitlement 
to service connection schizophrenia is warranted, and the issue 
on appeal is as stated on the cover sheet.  See 38 C.F.R. § 
3.156(c)(ii) (2010).   
Finally, the Board notes that, in June 2010, the appellant 
submitted additional evidence in support of his claim, along with 
a waiver of RO consideration.  Accordingly, the newly submitted 
evidence will herein be considered.  38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
verify the complete dates and types of the appellant's service, 
locate a complete copy of the appellant's service treatment and 
personnel records from his Reserve duty from April 1974 to April 
1976, and obtain a complete copy of the appellant's private 
treatment records.  Additionally, on remand, the appellant should 
be afforded a VA examination assessing the etiology of his 
schizophrenia.  

When the Board remanded this case in January 2009, it directed 
the RO/AMC to contact the National Personnel Records Center 
and/or any other indicated agency in order to verify of the 
complete dates and types of the appellant's service (i.e., 
whether such service was active duty, ACDUTRA, or INACDUTRA), 
with all periods of ACDUTRA and INACDUTRA noted separately; and 
to obtain a complete copy of the appellant's service treatment 
records, to specifically include records from Bureau of Medicine 
and Surgery of the Department of the Navy  pertaining to the 
Department of the Navy's April 1976 finding that the appellant 
was not physically qualified for retention.  

Significantly, however, a review of the record reveals that, to 
date, the complete dates and types of the appellant's service in 
the U.S. Marine Corps Reserve have not yet been verified.  In 
this regard, the Board acknowledges that, in March 2009, the 
RO/AMC submitted a request for verification of the complete dates 
and types of the appellant's service, as well as a request for 
complete copies of the appellant's service personnel and 
treatment records.  Moreover, the Board notes that, in April 
2009, the RO received a response advising that a complete copy of 
the appellant's service personnel and treatment records had been 
mailed and that his ACDUTRA dates should be determined once the 
service personnel records were received.  Later that month, the 
RO received a folder of the appellant's service treatment and 
personnel records, which included a copy of the appellant's 
September 1973 U.S. Marine Corps Reserve enlistment contract; a 
copy of the appellant's April 1974 Assignment to Class II 
Organized Marines Corps Reserve and Amenability to Uniform Code 
of Military Justice contract; a Record of Service showing that 
the appellant was enlisted as a supply clerk at the Naval Air 
Station from April 1974 to April 1976; and copies of the 
appellant's Reserve Retirement Credit Reports, which show that, 
from September 1973 to April 1976, he received credits for his 
service.  Significantly, however, none of these records specify 
the exact dates of service or indicate whether such service was 
active duty, ACDUTRA, or INACDUTRA.  Moreover, there is no 
indication from the claims file that, following the RO's receipt 
of the appellant's personnel records in April 2009, any further 
efforts were undertaken to verify the dates and types of his 
service.     

Further, a review of the record reveals that the appellant's 
service personnel and treatment records are still incomplete.  In 
this regard, the Board acknowledges that, as noted above, in 
March 2009, the RO/AMC submitted a request for complete copies of 
the appellant's service personnel and treatment records, and in 
April 2009, the RO received a response indicating that a complete 
copy of the appellant's service personnel and treatment records 
had been mailed.   Further, in April 2009, the RO received a 
folder containing copies of some of the appellant's service 
personnel and treatment records.  However, to date, the only 
service treatment records that have been associated with the 
claims file are dated from September 1973 to April 1974, and as 
such, do not include any treatment records or examination reports 
from the appellant's Reserve service from April 1974 to April 
1976.  Moreover, to date, no medical records from the Bureau of 
Medicine and Surgery of the Department of the Navy regarding the 
Department of the Navy's April 1976 finding that the appellant 
was not physically qualified for retention have been associated 
with the claims file.  Accordingly, these records still appear to 
be incomplete.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes upon 
the Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  In light of the foregoing, 
because the complete dates and types of the appellant's U.S. 
Marine Corps Reserve service have not yet been verified, and 
because complete copies of the appellant's service treatment and 
personnel records have not yet been associated with the claims 
file, the Board must remand this matter for compliance with the 
January 2009 remand instructions.  Id.  

Additionally, the Board notes that a review of the record reveals 
that some of the appellant's relevant private treatment records 
have not yet been associated with the claims file.  Specifically, 
in an April 2003 letter, Dr. Sahn Nguyen reported that the 
appellant had been a patient at the Desire Florida Mental Health 
Clinic for the past 15 years (i.e., since approximately 1988).  
Similarly, at his July 2005 Decision Review Officer (DRO) 
hearing, the appellant reported that he had been receiving 
monthly treatment from Dr. Nguyen at the Desire Florida Mental 
Health Clinic for the past 15 years.  Significantly, however, the 
only treatment records on file from Dr. Nguyen and/or the Desire 
Florida Mental Health Clinic are dated from July 1995 to February 
2003.  In this regard, the Board notes that VA has a duty to make 
reasonable efforts to obtain relevant records not in the custody 
of a Federal department or agency, to include private medical 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2010).  Accordingly, efforts should be made on 
remand to obtain a complete copy of all of the appellant's 
outstanding private treatment records.  

Moreover, the Board notes that, in compliance with the Board's 
January 2009 remand instructions, in March 2009, the RO requested 
that the appellant submit authorization and consent to release 
forms regarding his reported treatment with Josephine Flowers, 
R.N., L.A.C., and Dr. Dana Bevill, from the West Memphis Clinic, 
dated from January 2006 forward.  Significantly, however, to 
date, the appellant has failed to respond to this request or to 
submit copies of these treatment records himself.  In this 
regard, the Board notes that the duty to assist is not a one-way 
street; if an appellant wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  However, as this case 
must be remanded for the foregoing reasons, the appellant will be 
afforded one more opportunity to submit and/or obtain copies of 
his treatment records from R.N. Flowers and Dr. Bevill.  In this 
regard, the Board acknowledges that, in February 2006, the 
appellant submitted a Form 21-4142 for these records.  
Significantly, however, these authorizations are time sensitive, 
and as indicated on the back of the forms themselves, such 
authorizations automatically terminate 180 days after they are 
signed.  As such, in order for VA to obtain such records on the 
appellant's behalf, he must first submit a new authorization and 
consent to release information form.  

Finally, the Board finds that a VA medical opinion regarding the 
etiology of the appellant's schizophrenia is necessary to make a 
determination in this case.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA is obliged to provide a medical 
examination and/or get a medical opinion when the record contains 
competent evidence that the claimant has a current disability; 
the record indicates that the disability, or signs and symptoms 
of disability, may be associated with active service; and the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant contends that his schizophrenia first 
manifested during ACDUTRA and has continued since.  Specifically, 
the appellant has reported that, prior to service, he did not 
experience any psychiatric symptomatology, but rather, first 
began having hallucinations and hearing voices while on ACDUTRA.  
See July 2005 DRO hearing transcript.  In this regard, the Board 
notes that the appellant is competent to report experiencing such 
psychotic symptomatology during ACDUTRA, and to report that he 
has experienced a continuity of symptomatology since service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding 
that lay testimony is competent to establish the presence of 
observable symptomatology); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  

A review of the appellant's service treatment records from his 
period of ACDUTRA from October 1973 to April 1974 fails to reveal 
any treatment for, or diagnosis of, a psychiatric disorder.  
Rather, these records show that, although he reported having a 
history of frequent trouble sleeping at the time of his entrance 
examination in September 1973, he was found to have no 
psychiatric disorders on examination.  Moreover, he was found to 
have no psychiatric disorders at the time of his RAD examination 
in April 1974, when the doctor reported that the appellant was 
qualified to perform his duties.  

Of note, however, the appellant's personnel records from this 
period of ACDUTRA reveal that, in December 1973, the appellant 
was cited for intentional destruction of government property 
(i.e., intentionally breaking a window).  Additionally, a June 
1974 Federal Bureau of Investigation (FBI) report reveals that, 
on June 1, 1974 (i.e., approximately six weeks after his release 
from ACDUTRA), while at the Naval Air Station for a drill, the 
appellant was placed under arrest for the attempted rape of a 
fellow Reservist.  Significantly, however, insofar as the dates 
and types of the appellant's service in the U.S. Marine Corps 
Reserve have not yet been verified, it is unclear whether the 
Appellant was on active duty, ACDUTRA, or INACDUTRA on June 1, 
1974.  

Following his arrest, on June 4, 1974, the appellant underwent a 
Court-ordered psychiatric examination conducted by Dr. Jacob M. 
Weisler, who assessed the appellant as having a psychotic 
reaction that was impairing his ability rationally assess the 
nature and consequences of his actions and was interfering with 
his ability to assist his counsel in his own defense.  
Additionally, two weeks later, the appellant underwent a further 
psychiatric evaluation, which was conducted by Dr. H.B. Fain.  
Based on this evaluation, Dr. Fain concluded that the appellant 
had a personality disorder, passive-aggressive and inadequate 
type; however, he noted that a final diagnosis would be made 
after staffing and testing.  Thereafter, in a July 1974 Special 
Progress Report, the Forensic Unit Manager of the Medical Center 
for Federal Prisoners reported that the appellant had a 
personality disorder, passive-aggressive type.  The Unit Manager 
then went on to provide the opinion that the appellant was 
currently mentally competent and capable of assisting counsel in 
his defense, and as such, should be returned to Court.  

In November 1974, the appellant underwent another psychiatric 
evaluation, which was conducted by Dr. C.B. Scrignar.  Based on 
his evaluation, Dr. Scrignar concluded that the appellant was 
currently competent to stand trial, noting that he understood the 
charges against him and appeared able to cooperate with his legal 
counsel in his defense.  In support of this opinion, Dr. Scrignar 
reported that the appellant appeared to be in good contact with 
reality, and demonstrated no overt psychotic symptoms or 
delusional ideas on examination.  

Thereafter, in a December 1974 letter, Dr. Weisler reported that 
he had again evaluated the appellant on December 12, 1974, and 
that based on this evaluation, it was his impression that the 
appellant had once again developed an exacerbation of his 
psychotic symptoms.  Accordingly, Dr. Weisler concluded that the 
appellant was currently not capable of providing any cooperation 
to his counsel in the preparation of his defense.  

Additionally, a March 1975 psychological report from Dr. Clifford 
E. Whipple, which was based on interviews of the appellant 
conducted in February 1975 and March 1975, indicates that the 
appellant had psychosis and, as such, was still unable to 
meaningfully assist an attorney with his defense.  In this 
regard, Dr. Whipple noted that the appellant was quite 
disoriented, had trouble responding coherently, and showed a 
disturbance in thinking, which was consistent with an individual 
that was psychotic.  

Subsequently, in an April 1975 Special Progress Report, the 
Forensic Unit Manager of the Medical Center for Federal Prisoners 
reported that, based on interviews conducted by six members of 
the psychiatric team, the staff had concluded that the appellant 
was mentally competent to stand trial and should be returned to 
Court.  In this regard, the Unit Manager provided a summary of 
the appellant's behavior since his admission in January 1975, 
noting that the appellant had been diagnosed with a personality 
disorder, passive-aggressive type, in June 1974 and September 
1974, and chronic schizophrenia in March 1975; however, he went 
on to state that the appellant was much improved since that time 
and was presently competent to stand trial, highlighting that the 
appellant's current physical examination and laboratory test 
results were all within normal limits.  

Two months later, in June 1975, the appellant underwent a 
psychiatric examination with Dr. Else Tracy. Significantly, Dr. 
Tracy reported that the appellant was a rather poor historian, 
noting that a complete history was very difficult to obtain.  
Upon examination, Dr. Tracy's impression was that a diagnosis of 
intermittent psychosis should be entertained.  In this regard, 
Dr. Tracy stated that, because the appellant's psychotic episodes 
seemed to have occurred when the patient was in prison, a more 
specific diagnosis of Ganser's Syndrome should also be thought 
of.  Finally, Dr. Tracy stated that he was leaning heavily toward 
a diagnosis of thought disorder, namely schizophrenia, but that 
at that point in time, he would not call the appellant psychotic.  

Thereafter, in December 1975, the appellant's Commanding Officer 
recommended that the appellant be discharged from service due to 
his "Character and Behavior Disorders."  Additionally, in March 
1976, the appellant's Commanding General submitted a concurring 
recommendation.  Following these recommendations, in March 1976, 
the Chief of the Bureau of Medicine and Surgery reported that, 
based on his review of the available medical information, the 
appellant was not physically qualified for retention in the Naval 
or Marine Corps Reserves because of chronic schizophrenia.  As 
such, the following month, in April 1976, the appellant was 
discharged from his service in the U.S. Marine Corps Reserve.  

Post-service, the appellant began treatment for a schizoaffective 
disorder in October 1976 and has since received fairly consistent 
treatment for this disorder, including numerous hospitalizations 
and continuing individual therapy.  

On this record, because there is competent evidence of record 
indicating that the appellant first began experiencing 
psychotic/psychiatric symptomatology during ACDUTRA; was 
diagnosed with a psychotic reaction, a passive-aggressive type 
personality disorder, psychosis, and chronic schizophrenia while 
enlisted in the U.S. Marine Corps Reserve; was ultimately 
discharged from his Reserve duty due to chronic schizophrenia; 
has current diagnoses of a schizoaffective disorder and chronic 
paranoid schizophrenia, for which he has received treatment since 
October 1976; as well as competent evidence indicating that he 
has had a continuity of symptomatology since ACDUTRA, a medical 
opinion regarding the etiology of the appellant's schizophrenia 
is necessary to make a determination in this case.   See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this regard, the Board notes that, in a June 2010 letter, the 
appellant's private physician, Dr. Martha Wickett provided the 
opinion that, based on her review of Dr. Weisler's December 1974 
report, the June 1974 FBI report, Dr. Tracy's June 1975 report, 
and Dr. Fain's June 1975 report, the appellant's schizophrenia 
first manifested itself while he was in service, when he was 
enduring the stressors of basic training.  In support of this 
opinion, Dr. Wickett noted that these records reveal that the 
appellant had disordered thinking, avoidance of contact with the 
external world, bazaar facial grimaces, strange gestures, 
"psychotic illness," "psychotic reaction," and was hearing 
voices.  Significantly, however, the Board points out that all of 
the records relied upon by Dr. Wickett in providing her opinion 
are dated after the appellant's separation from ACDUTRA in April 
1974, and insofar as the dates of any subsequent active duty, 
ACDUTRA, and/or INACDUTRA have not yet been verified, it is 
unclear whether Dr. Wickett's opinion is based on an accurate 
factual history.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 
(2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is 
not bound to accept medical opinions that are based upon an 
inaccurate factual background).  As such, Dr. Wickett's medical 
opinion does not currently provide a basis for granting the 
appellant's claim.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the National Personnel Records 
Center, and/or any other indicated agency, 
and request verification of the complete 
dates and types of the appellant's service in 
the U.S. Marine Corps Reserve from April 1974 
to April 1976, specifically noting whether 
such duty was active duty, ACDUTRA, or 
INACDUTRA.  All periods of ACDUTRA or 
INACDUTRA should be separately noted.  

2.  After the Appellant's complete dates and 
types of service have been verified, contact 
the National Personnel Records Center and/or 
any other indicated agency, and request 
copies of the appellant's complete service 
treatment and personnel records from his 
service in the U.S. Marine Corps Reserve, to 
specifically include any clinical records 
from the Naval Air Station in Belle Chasse, 
Louisiana.  In this regard, the Board notes 
that it is particularly interested in any 
medical records and examination reports 
relied upon by the Chief of the Bureau of 
Medicine and Surgery of the Department of the 
Navy in making his April 1976 determination 
that the appellant was not physically 
qualified for retention.  See M21-1MR, Part 
III, Subpart iii, Chapter 2, Section B.  If 
these records are not available, a negative 
reply must be provided.

3.  Contact the appellant and request that he 
identify the names, addresses, and 
approximate dates of treatment with respect 
to all private health care providers who have 
treated his schizophrenia, to specifically 
include treatment records from 1) Josephine 
Flowers, R.N., L.A.C., and Dr. Dana Bevill of 
the West Memphis Clinic, dated from January 
2006, forward; and 2) Dr. Sahn Nguyen of the 
Desire Florida Mental Health Clinic, dated 
from 1988 to July 1995 and from February 
2003, forward.  Following the receipt of any 
necessary authorizations from the appellant, 
attempt to obtain any medical records 
identified by the appellant.  If these 
records are not available, request that the 
doctors provide a negative reply.  

4.  Once the foregoing development has been 
undertaken, schedule the appellant for a VA 
examination by a psychiatrist.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
appellant and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any current psychiatric disorder found to 
be present.  In this regard, the Board points 
out that the record reveals diagnoses of a 
psychotic reaction, a passive-aggressive type 
personality disorder, psychosis, chronic 
schizophrenia, a schizoaffective disorder, 
and chronic paranoid-type schizophrenia. 

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current psychiatric disorder 
had its clinical onset during a verified 
period of ACDUTRA, including the appellant's 
ACDUTRA from October 1973 to April 1974.  

In providing this opinion, the examiner 
should specifically acknowledge and discuss 
the fact that the appellant was cited for 
destruction of property in December 1973; was 
arrested for attempted rape in June 1974; and 
was thereafter diagnosed with a psychotic 
reaction, a passive-aggressive type 
personality disorder, psychosis, and chronic 
schizophrenia.  The examiner should also 
specifically acknowledge and discuss the 
appellant's reports of a continuity of 
symptomatology since ACDUTRA.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  After completion of the above, review the 
examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.

6.  Then, readjudicate the appellant's claim 
on appeal.    If the claim remains denied, 
provide the appellant and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


